UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-4917



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


GENE ELWOOD MOORE, JR.,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
Chief District Judge. (7:05-cr-00043-FL)


Submitted:    June 26, 2008                 Decided:   June 30, 2008


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


William Lee Davis, III, Lumberton, North Carolina, for Appellant.
Anne Margaret Hayes, Assistant United States Attorney, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Pursuant to a plea agreement, Gene Elwood Moore, Jr.,

pled guilty to possessing a firearm after having been convicted of

a felony, in violation of 18 U.S.C. § 922(g)(1) (2000).                   The

district court sentenced Moore to 120 months of imprisonment, the

statutory maximum sentence.           Moore’s counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that,     in    his   view,   there    are    no   meritorious   issues   for

appeal.        Counsel notes that there was no error in the plea

colloquy, see Fed. R. Crim. P. 11, and that Moore waived the right

to appeal his sentence in the plea agreement.*           Moore was informed

of his right to file a pro se supplemental brief but has not done

so.   We affirm.

               Counsel raises as a potential issue the adequacy of the

plea hearing but does not specify any deficiencies in the district

court’s Rule 11 inquiries.            Our careful review of the record

convinces us that the district court fully complied with the

mandates of Rule 11 in accepting Moore’s guilty plea and ensured

that Moore entered his plea knowingly and voluntarily and that the

plea was supported by an independent factual basis.               See United

States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir. 1991).


      *
      Because the Government has not asserted the waiver on appeal,
we do not enforce it. See United States v. Poindexter, 492 F.3d
263, 271 (4th Cir. 2007) (stating that, if Anders brief is filed in
case with appeal waiver, Government’s failure to respond “allow[s]
this court to perform the required Anders review”).

                                      - 2 -
            With regard to Moore’s sentence, the district court

properly calculated the guideline range of 140-175 months and found

that, because that range was higher than the statutory maximum

sentence of 120 months, see 18 U.S.C.A. § 924(a)(1) (West 1999 &

Supp. 2008), the statutory maximum sentence became the guideline

range.    See U.S. Sentencing Guidelines Manual § 5G1.1(a) (2005).

We find no abuse of discretion in the district court’s imposition

of a sentence of 120 months.         See Gall v. United States, 128 S. Ct.

586, 596-97 (2007) (discussing standard of review).

            In accordance with Anders, we have reviewed the entire

record    for   any    meritorious      issues      and     have    found     none.

Accordingly, we affirm the district court’s judgment.                 This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this    court    for   leave    to    withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and     argument    would     not   aid   the

decisional process.

                                                                          AFFIRMED




                                      - 3 -